         Case 1:20-cv-11075-NRB Document 61 Filed 03/02/21 Page 1 of 2


                                  DUNNEGAN & SCILEPPI LLC
                                        ATTORNEYS AT LAW
                                       437 MADISON AVENUE
                                   NEW YORK, NEW YORK 10022
                                                                              212-332-8300
                                                                              212-332-8301 TELECOPIER


                                          March 2, 2021
By ECF

Hon. Naomi Reice Buchwald
United States District Judge
Daniel Patrick Moynihan
  United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                             Re: Mattel v. Yokawa Network Limited
                                      20-cv-11075 (NRB)

Dear Judge Buchwald,

        We represent Mattel, Inc. and are writing, in response to the letter of Jacob Chen, Esq.
filed February 26, 2021 (Dkt. 60), to make two points.

                                                 I.

       The December 30, 2020, order, despite its use of the word “attached” (Dkt. 19 at 3/4),
was not an “order of attachment” within the meaning of CPLR § 6212(e).

         An “order of attachment” requires that some governmental officer be directed to take
possession of the defendant’s property. CPLR § 6211(a) provides “[t]he order shall direct the
sheriff to levy within his jurisdiction, at any time before final judgment, upon such property in
which the defendant has an interest and upon such debts owing to the defendant as will satisfy
the amount specified in the order of attachment.” In Kidder, Peabody & Co. v. IAG Int’l
Acceptance Grp. N.V., 28 F. Supp.2d 126, 146 (S.D.N.Y. 1998), aff’d, 205 F.3d 1323 (2d Cir.
1999), Judge Haight stated:

               “Restricting the statutory availability of damages to those occasioned by the
       actual encumbrance of property is also consistent with the potential harm sought to be
       redressed by the provision. The harsh nature of the attachment remedy consists of the
       ‘dispossession’ of the property ‘of the owner prior to adjudication to determine the rights
       of the parties….’ Because the fundamentally troublesome consequence of the attachment
       remedy constitutes the dispossession of property, it is a reasonable inference that the
       damages available to compensate for that harm would be limited to those arising from
       that encumbrance.”
         Case 1:20-cv-11075-NRB Document 61 Filed 03/02/21 Page 2 of 2

Hon. Naomi Reice Buchwald
March 2, 2021
Page 2


        The December 30, 2020, order did not direct the taking of any property from the
defendants or their garnishee. The use of the word “attached” in that order therefore had no
greater effect than use of the word “restrained,” which we should have used. See Salamanca
Trust Co. v. McHugh, 156 A.D.2d 1007, 550 N.Y.S.2d 764, 765 (4th Dep’t 1989)(“Defendant
Mrs. McHugh conceded that no order of attachment was issued and no property was attached.
Under the circumstances, the court’s oral decision to grant the ex parte motion did not amount to
an actual order of attachment. The mere fact that property has been subjected to some form of
restraint does not serve as a basis for the statutory claim of wrongful attachment. Damages are
not recoverable under the statute unless the property is actually attached.”)(Internal citations
omitted.).

       Accordingly, there can be no damages under CPLR § 6212(e) resulting from an “order of
attachment.”

                                                II.

         Defendants’ new argument in its reply – that there should be damages resulting from the
issuance of a TRO based upon CPLR § 6313 – would only allow damages to the extent of the
undertaking, $5,000. CPLR § 6212(e), concerning attachment, modifies the general rule that the
undertaking limits the amount of damages that can be awarded. The last sentence of CPLR
§ 6212(e) provides “Plaintiff’s liability shall not be limited by the amount of the undertaking.”
CPLR § 6313, which allows damages from the improper entry of a TRO, contains no such
exception. This omission of this exception from CPLR § 6313 should demonstrate that the
exception does not apply and that the undertaking limits the damages that can be awarded. See
Crown Wisteria, Inc. v. F.G.F. Enterprises Corp., 168 A.D.2d 238, 241, 562 N.Y.S.2d 616, 618
(1st Dep’t 1990)(“However, in the absence of a showing of bad faith on the part of Reed and
FGF amounting to malicious prosecution, damages arising from improperly issued injunctive
relief are only recoverable in an action on the undertaking.”); Doran & Assocs., Inc. v.
Envirogas, Inc., 112 A.D.2d 766, 768, 492 N.Y.S.2d 504, 506 (4th Dep’t 1985).

                                                      Respectfully yours,


                                                      William Dunnegan

Cc: Katherine Burghardt Kramer, Esq.
    Jacob Chen, Esq.
